Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment

This office action is in response to Amendment filed on 03/26/2021.
Claims 1-3, 21, 23 and 28 have been amended.
Claims 10-20 have been cancelled.
Claims 1-9 and 21-31 are pending.

Response to Arguments/Reason
Applicant's arguments, with regards to claims 1-9 and 21-31, filed on 03/26/2021 have been fully considered and they are persuasive. Particularly, on pages 11-15 of the Applicant’s Response, applicants argued that Liaw ‘813 and Cheng ‘316 do not disclose the limitations of independent claim including: “each of the first pull-up GAA transistor, the first pull-down GAA transistor, the second pull-up GAA transistor, the second pull-down GAA transistor, the first pass-gate GAA transistor, and the second pass-gate GAA transistor comprises a plurality of channel members that are vertically stacked over and spaced apart from a substrate”. The Examiner finds the arguments are persuasive.  Therefore, the Examiner made decision to allow these limitations over the prior art of record.

Allowable Subject Matter
Claims 1-9 and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements.
Regarding claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitation: “each of the first pull-up GAA transistor, the first pull-down GAA transistor, the second pull-up GAA transistor, the second pull-down GAA transistor, the first pass-gate GAA transistor, and the second pass-gate GAA transistor comprises a plurality of channel members that are vertically stacked over and spaced apart from a substrate” in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2-9 are also allowed as they depend from an allowed base claim.
Regarding claim 21, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitation: “the first pull-up transistor comprises third channel members vertically stacked over and spaced apart from a second fin structure, the second pull-up transistor comprises fourth channel members vertically stacked over and spaced apart from a third fin structure, the second pull-down transistor comprises fifth channel members vertically stacked over and spaced apart from a fourth fin structure, and the second pass-gate transistor comprises sixth channel members vertically stacked 
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claim 21. Therefore, claim 21 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 22-27 are also allowed as they depend from an allowed base claim.
Regarding claim 28, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitation: “the first pass-gate transistor comprises a second plurality of channel members over and apart from the substrate and a second gate structure wrapping around each of the second plurality of channel members, wherein the first pull-up transistor comprises a third plurality of channel members over and apart from the substrate and a third gate structure wrapping around each of the third plurality of channel members, wherein the second pull-up transistor comprises a fourth plurality of channel members over and apart from the substrate and a fourth gate structure wrapping around each of the fourth plurality of channel members, wherein the second pull-down transistor comprises a fifth plurality of channel members over and apart from the substrate and a fifth gate structure wrapping around each of the fifth plurality of channel members, and wherein the second pass-gate transistor comprises a sixth plurality of channel members over and apart from the substrate and a sixth gate structure wrapping around each of the sixth plurality of channel members” in combination with the remaining limitations called for in claim 28.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claim 28. Therefore, claim 28 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 29-31 are also allowed as they depend from an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	.